                     Case UNITED
                          15-29242-RBR DocBANKRUPTCY
                                   STATES  74 Filed 05/30/19 Page 1 of 2
                                                           COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                                                       CASE NO.: 15-29242-BKC-RBR
                                                                    PROCEEDING UNDER CHAPTER 13

IN RE:

EDISON GOMEZ
XXX-XX-9047
MARIBEL CLAUDIO MEJIAS
XXX-XX-6787

_____________________________/
DEBTORS

                                     NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtors are delinquent in Confirmed Chapter 13
Plan Payments in the amount of $1896.74.

    The Debtors shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD.

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by July 14, 2019 to bring the
Debtors totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has
not been timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the
Trustee may file and serve a Report of Non-Compliance.

    As a result of the Debtors failure to become current or timely file a Motion to Modify, the case shall be
dismissed with prejudice to the filing of any bankruptcy proceeding for a period of 180 days from entry of
the Order of Dismissal without further notice or hearing.

    I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Notice of Delinquency
was served, via U.S. first class mail, certified mail and/or CM/ECF, upon the parties listed on the attached
service list this 30th day of May 2019.


                                                                  /s/ Robin R. Weiner
                                                              _____________________________________
                                                                  ROBIN R. WEINER, ESQUIRE
                                                                  STANDING CHAPTER 13 TRUSTEE
                                                                  P.O. BOX 559007
                                                                  FORT LAUDERDALE, FL 33355-9007
                                                                  TELEPHONE: 954-382-2001
                                                                  FLORIDA BAR NO.: 861154
              Case 15-29242-RBR   Doc 74   Filed 05/30/19   Page 2 of 2
                                                                   NOTICE OF DELINQUENCY
                                                                 CASE NO.: 15-29242-BKC-RBR

                                  SERVICE LIST

COPIES FURNISHED TO:

DEBTORS
EDISON GOMEZ
MARIBEL CLAUDIO MEJIAS
341 NW 154TH AVENUE
HOLLYWOOD, FL 33028

ATTORNEY FOR DEBTORS
RICARDO CORONA, ESQUIRE
3899 NW 7TH STREET
SUITE 202-B
MIAMI, FL 33126
